Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on September 6, 2022 is acknowledged, with Applicant indicating, Applicant indicating claims 7 and 18 being drawn to the non-elected species.  Examiner indicates claim 13 is also drawn to the non-elected species (having a gap between stem and throat).  Accordingly, claims 7, 13, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 1-6, 8-12, 14-17, 19, and 20 are drawn to the elected Species I.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, claim 3, lines 1-2 recites “the head comprises a throat operably coupling the bell to the head” and it is not precisely clear what structure is required.  The bell is a component of the head, so it is not clear how the bell connects to the head, i.e. itself.  The recited throat would appear to more accurately connect the bell (or head) to the handle of the tool (see Fig 4, for example), or the throat connects the bell to remaining portions of the head (see Spec [0018]).  
Claims 4-6 and 8-12 are rejected as being dependent from a rejected claim.  Appropriate action is necessary. No new matter should be entered.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-11, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belgard (US 3,164,178, “Belgard”).  

Regarding claims 1-2, Belgard discloses a hand tool (Figs 1-3, below) comprising: 
a head having a bell and a face (Fig 2, annotated below) for delivering an impact at a front end of the head; and 
a handle 34 (Fig 1) operably coupled to the head and extending linearly away from the head along an axis, 
wherein the bell is perimeter weighted such that a void space is disposed within the bell rearward of the face and spaced apart from peripheral edges of the bell and the face (see annotated Fig 2, bell is perimeter weighted such that upper and lower void spaces are spaced from the bell peripheral edges and the face), and 
wherein the void space is annular shaped (each void space is annular shaped, around an inner perimeter of the bell), and wherein an axis of the annular shaped void space is substantially perpendicular to an axis of the handle (Figs 1 and 2).
         
    PNG
    media_image1.png
    330
    329
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    172
    164
    media_image2.png
    Greyscale

                       
    PNG
    media_image3.png
    303
    377
    media_image3.png
    Greyscale


Regarding claims 3-4, Belgard discloses the limitations of claim 1, as described above, and further discloses 
wherein the head comprises a throat operably coupling the bell to the head (Fig 2, above), 
wherein the bell comprises a stem portion extending rearward from a center of the bell behind the face toward the throat (Fig 2), 
wherein the void space is disposed between the peripheral edge of the bell and the stem portion (Fig 2, for example, between a peripheral edge of the bell where the lower Void lead line terminates and the stem, i.e. on an angle), and 
wherein a peripheral wall forms the peripheral edge of the bell (Fig 2).  

Regarding claims 5 and 8, Belgard discloses the limitations of claim 1, as described above, and further discloses wherein the bell is removable and replaceable by another bell having a different weight than the bell (bell 16 is capable of being removed, and capable of being replaced by another bell having a different weight or wall thickness, Examiner indicating the ‘another bell’ has not been positively recited).

Regarding claim 9, Belgard discloses the limitations of claim 4, as described above, and further discloses wherein a thickness of the void space (upper void space, Fig 2) is larger than a thickness of the peripheral wall (upper peripheral wall, Fig 2).

Regarding claim 10, Belgard discloses the limitations of claim 4, as described above, and further discloses wherein a thickness of the void space (lower void space, Fig 2) is smaller than a thickness of the peripheral wall (lower peripheral wall, Fig 2).

Regarding claim 11, Belgard discloses the limitations of claim 3, as described above, and further discloses wherein a diameter of the throat is larger than a diameter of the stem portion (as annotated, Fig 2, above).

Regarding claims 14-15, Belgard discloses a bell supporting a striking face for an impact hand tool (Figs 1-3, above), the bell comprising: 
a stem portion extending rearward from a center of the bell behind the striking face toward a throat operably coupling a head of the hammer to the bell (annotated Fig 2, above); 
a peripheral wall spaced apart from the stem portion by a void space disposed therebetween (Fig 2, above), wherein the peripheral wall is capable of providing perimeter weighting for the striking face; and 
wherein the void space is annular shaped (void spaces defined ring-shaped voids, Fig 2), and wherein an axis of the annular shaped void space is substantially perpendicular to an axis of a handle of the hand tool (Figs 1-2).

Regarding claims 16 and 19, Belgard discloses the limitations of claim 14, as described above, and further discloses wherein the bell is removable and replaceable by another bell having a different weight than the bell (bell 16 is capable of being removed, and capable of being replaced by another bell having a different weight or wall thickness, Examiner indicating the ‘another bell’ has not been positively recited).





Claims 1, 3-6, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steidtmann (US 10,464,198, “Steidtmann”).  

Regarding claim 1, Steidtmann discloses a hand tool (annotated Fig 7C, below) comprising: 
a head having a bell and a face (Fig 7C, annotated below) for delivering an impact at a front end of the head; and 
a handle 14 operably coupled to the head and extending linearly away from the head along an axis, 
wherein the bell is perimeter weighted such that a void space is disposed within the bell rearward of the face and spaced apart from peripheral edges of the bell and the face (see annotated Fig 7C).  

    PNG
    media_image4.png
    412
    622
    media_image4.png
    Greyscale

Regarding claims 3-6 and 12, Steidtmann discloses the limitations of claim 1, as described above, and further discloses 
wherein the head comprises a throat operably coupling the bell to the head (Fig &c, annotated, above), 
wherein the bell comprises a stem portion extending rearward from a center of the bell behind the face toward the throat (Fig 7C), 
wherein the void space is disposed between the peripheral edge of the bell and the stem portion (Fig 7C), and 
wherein a peripheral wall forms the peripheral edge of the bell (Fig 7C), 
wherein the bell is removable and replaceable by another bell having a different weight than the bell (bell is capable of being removed: “a variety of striking faces can be attached to the hammer head for different building applications” 11:64-67; and capable of being replaced by another bell having a different weight, Examiner indicating the ‘another bell’ has not been positively recited), and 
wherein the bell is removable and replaceable via operation of a first thread assembly on the stem portion and a second thread assembly on the throat (annotated Fig 7C, above, each of the stem and throat defines threads to removably attach the bell).  

Regarding claims 14, 16, and 17, Steidtmann discloses the limitations of the claim as described in the rejections of claims 1 and 3-6, above (see also Fig 7C).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belgard as applied to claims 3 and 16 above.

Regarding claims 12 and 20, Belgard discloses the limitations of claims 3 and 16, as described above, and further discloses that wherein a thickness of the upper void space is larger than a thickness of the upper peripheral wall, wherein a diameter of the throat is larger than a diameter of the stem portion (Fig 2), but does not explicitly disclose wherein a diameter of the stem portion is less than half a diameter of the striking face.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the dimensions and relative sizes of tool head components based on particular intended use and basic engineering principles, including configurations in which a diameter of the stem portion was less than half a diameter of the striking face.  Additionally, Applicant has assigned no criticality to the size relationship of the two elements [0023].  Per MPEP 2144.05 II B, only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art to select size relationships based on the particular application and operational parameters, including the relative sizes of the two recited elements.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (US 2,491,295) also teaches a hand tool defining a bell and face generally consistent with the claimed invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723